Citation Nr: 0115739	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  00-23 992	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to an increased disability rating for chronic 
lumbosacral strain, currently evaluated as 20 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans








INTRODUCTION

The veteran served on active military duty from September 
1989 to March 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating action of the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana.  In that decision, the RO denied the 
issue of entitlement to a disability evaluation greater than 
20 percent for the service-connected chronic lumbosacral 
strain.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In particular, the Board notes that the RO has rated the 
veteran's service-connected chronic lumbosacral strain as 
20 percent disabling under the appropriate diagnostic code 
which evaluates impairment resulting from lumbosacral strain.  
According to this diagnostic code, a 20 percent disability 
rating will be awarded with evidence of muscle spasm on 
extreme forward bending, loss of lateral spine motion, and 
loss of unilateral spine motion in the standing position.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2000).  A 40 percent 
disability evaluation requires evidence of severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  Id.  

Additionally, evidence of moderate limitation of motion of 
the lumbar spine will result in the assignment of a 
20 percent disability rating.  38 C.F.R. § 4.71a, Code 5292 
(2000).  Evidence of severe limitation of motion of the 
lumbar spine is necessary for the grant of a 40 percent 
disability evaluation.  Id.  

Furthermore, the Court has held that, when a diagnostic code 
provides for compensation based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  The 
examinations upon which rating decisions are based must 
adequately portray the extent of the functional loss due to 
pain "on use or due to flare-ups."  Id.  

In the present case, the veteran underwent a VA spine 
examination in June 2000.  According to the report of this 
evaluation, he reported experiencing constant pain and 
stiffness in his low back.  He described these symptoms as a 
"7" on a scale of 1 to 10 and as worsening upon walking one 
block or sitting for one hour.  He denied using crutches, a 
brace, or a cane and explained that he was not receiving 
treatment at that time.  He stated that his low back pain 
affects his daily activities and occupation.  

The physical examination of the veteran's lumbosacral spine 
demonstrated forward flexion from 0 to 80 degrees without 
pain and from 80 to 95 degrees with low back pain, backward 
extension of 25 degrees with mild pain, right lateral flexion 
of 38 degrees, left lateral flexion of 37 degrees with pain, 
rotation to the right of 35 degrees, rotation to the left of 
35 degrees, and no atrophy of the muscles.  The examiner 
diagnosed chronic lumbosacral strain.  

Thereafter, in an April 2001 statement, the veteran's 
representative asserted that the veteran's increased rating 
claim has not been fully developed and, thus, is not ready 
for final appellate action by the Board.  The representative 
cited the sparse data provided by the June 2000 VA 
examination, including the lack of radiographic films taken 
of the veteran's lumbosacral spine as well as the examiner's 
failure to address the veteran's complaints of low back pain 
in light of DeLuca v. Brown, 8 Vet.App. 202 (1995).  

The Board concurs.  As a review of the report of the June 
2000 VA spine examination indicates, the examiner simply 
discussed the veteran's complaints, the ranges of motion of 
his lumbar spine, and the absence of a finding of muscular 
atrophy on evaluation.  Importantly, however, the examination 
did not include x-rays taken of the veteran's lumbosacral 
spine, and the examiner did not discuss the presence 
(including degree) or absence of a listing of the veteran's 
whole spine to the opposite side, a positive Goldthwaite's 
sign, loss of lateral motion with osteo-arthritic changes, 
narrowing or irregularity of joint space, and abnormal 
mobility on forced motion.  Id.  Information regarding the 
presence (including degree) or absence of such symptomatology 
is necessary to evaluate properly the veteran's 
service-connected chronic lumbosacral strain.  See, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2000).  Moreover, although the 
veteran reported that his low back pain affects his daily 
activities and occupation and the examination demonstrated 
pain on ranges of motion of his lumbar spine, the examiner 
simply noted that no muscular atrophy was found on 
evaluation.  The examination, thus, did not adequately 
portray the extent of the functional loss that the veteran 
may experience due to his low back pain "on use or due to 
flare-ups." DeLuca v. Brown, 8 Vet.App. 202 (1995).  

Further review of the claims folder indicates that, in the 
increased rating claim that was received at the RO in May 
2000, the veteran requested that the RO obtain records of 
treatment that he had received at the VA Medical Center 
(VAMC) in Alexandria, Louisiana from 1992 through May 1999 
and use these documents in support of his case.  The copies 
of medical records that the RO subsequently received in June 
2000 from this medical facility did not reflect low back 
treatment.  At the VA spine examination conducted several 
weeks later in June 2000, the veteran reported that he was 
not receiving low back treatment at that time.  

The Board acknowledges this statement from the veteran.  
However, in view of the need to remand the veteran's 
increased rating claim to the RO to accord the veteran an 
opportunity to undergo another VA examination, the Board 
believes that he should also be given an opportunity to 
identify any sources of current low back treatment.  The 
Board is particularly interested in copies of records of 
current low back treatment that the veteran may be receiving 
from the Alexandria VAMC.  See Simington v. Brown, 
9 Vet.App. 334 (1996) (per curiam) (stipulating that VA is 
deemed to have constructive knowledge of any documents 
"within the Secretary's control" and that any such 
documents relevant to the issue under consideration must be 
included in the record on appeal) and Bell v. Derwinski, 
2 Vet.App. 611, 613 (1992) (regarding records in constructive 
possession of VA).  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  In addition, the RO should furnish the 
veteran the appropriate release of 
information forms in order to obtain 
copies of records of VA, private, and 
military treatment that he has received 
for his service-connected chronic 
lumbosacral strain in recent years.  
Copies of all such available records 
should be associated with the veteran's 
claims folder.  

3.  Regardless of the veteran's response, 
the RO should specifically request the 
VAMC in Alexandria, Louisiana to furnish 
copies of records of treatment that the 
veteran has received at that facility 
since May 2000.  Copies of all such 
available records should be associated 
with the veteran's claims folder.  

4(a).  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the severity of his 
service-connected chronic lumbosacral 
strain.  The claims folder, and a copy of 
this remand, should be made available to 
the examiner, and the examiner should 
verify in the report that the claims 
folder was reviewed.  In addition to 
x-rays, all necessary tests and studies 
should be completed.  

4(b).  The examiner should discuss the 
ranges of motion of the veteran's lumbar 
spine and should also note the normal 
ranges of motion of the lumbar spine.  In 
addition, the examiner should discuss the 
presence (including degree) or absence of 
listing of the veteran's whole spine to 
the opposite side, a positive 
Goldthwaite's sign, marked limitation of 
forward bending in the standing position, 
loss of lateral motion with 
osteo-arthritic changes, narrowing or 
irregularity of joint space, and abnormal 
mobility on forced motion.  

4(c).  Furthermore, the examiner should be 
requested to determine whether the 
veteran's lumbar spine exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability.  If 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost due to any 
weakened movement, excess fatigability, or 
incoordination.  The examiner should also 
be asked to express an opinion as to the 
degree to which the veteran's low back 
pain could significantly limit his 
functional ability during flare-ups or on 
repeated use over a period of time. See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

5.  The RO should then re-adjudicate the 
issue of entitlement to a disability 
rating greater than 20 percent for the 
service-connected chronic lumbosacral 
strain.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue currently on appeal as well as a 
summary of the evidence received since the 
issuance of the statement of the case.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THERESA M. CATINO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




